Wedell, J.
(concurring specially): The workmen’s compensation *359act, as we have repeatedly said, is a law unto itself. I, therefore, limit my views accordingly. This case presents the problem of interpreting a part of a statute quoted in the majority opinion. (G. S. 1935, 44-508.)
In my opinion the question is not free from difficulty. I resolve my doubts on the subject in favor of compensation for the child solely on the broad general ground the compensation act was intended to provide compensation for dependents of an injured workman. A legitimate child, unborn at the time of its father’s injury, is a dependent. (Routh v. List & Weatherly Construction Co., 124 Kan. 222, 257 Pac. 721, 62 A. L. R. 150.) An illegitimate child, so born, is no less dependent upon its father for support.